Citation Nr: 0304843	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  98-19 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for residuals of 
exposure to asbestos, claimed as asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel




INTRODUCTION

The veteran had active service from January 1976 to January 
1979.

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Buffalo, New York.  Rating decisions in this matter 
were issued by the RO in New York, New York before the 
veteran relocated within the jurisdiction of the Buffalo RO.

This matter was previously before the Board in May 2000, at 
which time it was remanded for additional development and 
adjudicative action.  

The RO most recently considered the claims on appeal in 
November 2002.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  The evidence of record does not show that the veteran was 
engaged in combat with the enemy.

2.  The veteran's reported stressors in service are not 
supported by credible evidence.

3.  The current diagnosis of PTSD is based on the veteran's 
unverified stressors, which are insufficient to support the 
diagnosis.

4.  There is no evidence that the veteran was exposed to 
asbestos during his period of active service.

5.  The probative, competent evidence establishes that the 
veteran does not have a current diagnosis of a chronic 
acquired disorder reflective of exposure to asbestos in 
service linked to service on any basis.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.304(f) 
(2002).

2.  Residuals of exposure to asbestos, claimed as asbestosis, 
were not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. §§  3.303, 3.304(f) 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

PTSD

A review of the veteran's service medical records reveals 
that there was no evidence of reported symptoms associated 
with PTSD.  There was no evidence of the reported stressful 
incidents and the separation examination is negative for any 
psychiatric disorders.

Subsequent to service, a VA examination report dated in 
December 1995 shows that the veteran reported being "shafted 
a lot" during his period of active service.  He added that 
he was not given the schooling that he had been promised when 
he enlisted.  He stated that he had been placed in a 
dangerous situation of working with asbestos at the Bath 
Maine Shipyard, where he worked from May 1977 to June 1978 on 
a team tasked with the removal of asbestos without the 
benefit of protective gear.  

He also referred to incidents aboard his ship wherein he was 
taunted with racial epithets.  The diagnosis was PTSD and 
alcohol dependence, in remission.  The examiner noted that 
his impression was that the veteran, as described, had a PTSD 
from his military experiences which contributed significantly 
to his past drinking.  It was also noted that the claims 
folder was not available for review in conjunction with the 
examination.

This matter was previously before the Board in May 2000, at 
which time the case was remanded for additional development.  
The RO, in pertinent part, was directed to ask the veteran to 
provide any additional information including detailed 
descriptions of stressful events, including all dates, 
places, and identifying information concerning any other 
individuals involved in the stressful events, including their 
names, ranks, and units of assignment, the veteran's unit of 
assignment at the time of each incident, and any other 
identifying detail.  The veteran was advised that this 
information would be needed to search for verifying 
information.  He was asked to recall anyone who witnessed the 
claimed incidents and whether the incident recalled might 
have been reported to military authorities.

VA outpatient treatment record dated from June 1998 to 
September 2000 are negative for a diagnosis of PTSD.

Private medical records dated from April 1998 to July 2000 
are negative for a diagnosis of PTSD.

In a letter dated to the RO dated in July 2000, the veteran 
set forth the stressful events to which he attributed PTSD.  
He asserted that the stressful events included being told by 
his recruiter that he would be provided with electronics 
training upon completion of boot camp, but then being 
provided with no such training; being involved in a fight 
while serving aboard the U.S.S. Donald B. Beary provoked by 
racial epithets; and being shot at and taunted by racial 
slurs while walking outside of the Bath Iron Works while in 
Maine during his period of active service.  



The veteran did not provide any additional information 
including any dates, places, and identifying information 
concerning any other individuals involved in the stressful 
events, including their names, ranks, and units of 
assignment, his unit of assignment at the time of each 
incident, and any other identifying detail.

A letter from the Department of the Army (USASCRUR) dated in 
August 2002, suggests that the veteran did not provide 
sufficient information with which specific research of 
stressors could be conducted.  None of the veteran's alleged 
stressors could be verified.


Residuals Of Exposure To Asbestos

The veteran's service medical records show occasional upper 
respiratory complaints but no reference to asbestos exposure 
or asbestosis.  The separation examination in December 1978 
shows normal lungs.  Normal lungs and no pertinent history 
were reported on reexaminations for military purposes in 
January 1980 and December 1983.  His record of service (DD 
From 214) shows Navy service as an "STGSN" and related 
civilian occupation of radio mechanics.

The veteran reported more than a year of asbestos exposure in 
service when he filed his initial VA application in 1995.  He 
reported no civilian treatment prior to, during or since 
service.  In September 1995 he wrote to VA that he did not 
have any evidence showing treatment or diagnosis.

VA medical examination in December 1995 shows the veteran 
reported Navy service as a sonar technician and 14 months of 
shipyard service that involved removing insulation from 
ventilating and heating systems.  He also reported a smoking 
history and no pertinent past medical history.  He complained 
of chronic, productive cough, and shortness of breath with 
strenuous activities.

The examiner's findings for the respiratory system were no 
cyanosis or clubbing and clear lungs to auscultation.  The 
diagnosis included asbestos exposure 1976-79.  A pulmonary 
function test was interpreted as normal.  Chest X-rays 
revealed a history of asbestos exposure was reported as a 
normal study.  The radiology interpretation noted the 
examination failed to demonstrate any evidence of cardiac, 
pulmonary or pleural abnormality.

A letter from the veteran to the RO dated in January 1996 
shows that he elaborated upon his asbestos exposure history.  
He asserted that while serving on the USS Donald B. Beary 
from May 1977 to June 1978 while at Bath Iron Works, he was 
assigned to a unit called the "lagging team" which was 
responsible for removing all the heating and ventilation 
units.  He added that this was undertaken without the use of 
adequate protective gear appropriate for the removal of 
asbestos.

A letter from the veteran to the RO dated in July 2000 shows 
that he reported that when stationed in Maine while serving 
on the USS Donald B. Beary, he believed he was exposed to 
asbestos when he had been assigned to a team whose 
responsibility was to remove old insulation and install new 
installation.  He added that during the past eight to ten 
years, he would experience attacks where it felt as if his 
respiratory system would shut down and he would get dizzy and 
pass out.

A VA pulmonary function test report dated in February 1999 
shows that testing produced an interpretation within normal 
limits with normal diffusing capacity.

Copies of the 1976 to 1987 command histories of the USS 
Donald B. Beary were provided by the U.S. Armed Services 
Center For Unit Records Research (USASCURR).  The records did 
not confirm that the veteran was assigned to a "lagging 
team" responsible for the removal of asbestos insulation.  
The records did show, in pertinent part, that during its 
1977-1978 overhaul, the USS Donald B. Beary had new equipment 
installed which included a 75 ton air conditioning plant.


Criteria

Service Connection

In general, the applicable law and regulations state that 
service connection may be 
granted on a direct basis for disability resulting from 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303(a) (2002).

For certain chronic disorders, including psychoses, service 
connection may be granted if the disease becomes manifest to 
a compensable degree within one year following separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002);  
38 C.F.R. §§ 3.307, 3.309 (2002).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2002).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(a) (2002).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2002).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service-connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2002).  To show chronic disease in service there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2002), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a nexus between the current 
condition and the putative continuous symptomatology.  Until 
the claimant presents competent medical evidence to provide a 
relationship between a current disability and either an in-
service injury or continuous symptomatology, the claimant 
cannot succeed on the merits of the claim.  Voerth, 13 Vet. 
App. at 120.

Where a veteran is a combat veteran, satisfactory lay or 
other evidence of injury consistent with the circumstances of 
his service must be accepted by the Secretary as proof of 
service incurrence, unless rebutted through clear and 
convincing evidence.  38 U.S.C.A. § 1154(b); Collette v. 
Brown, 82 F. 3d 389 (Fed. Cir. 1996); Caluza v. Brown, 7 Vet. 
App. 498 (1995).


Specific PTSD Criteria

In Cohen v. Brown, 10 Vet. App. 128 (1997), the CAVC, citing 
38 C.F.R. § 3.304(f), discussed the requisite elements for 
eligibility for service connection for PTSD.  

The CAVC also determined that a diagnosis of PTSD is presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor to cause PTSD.

New regulations were issued revising the diagnostic criteria 
for rating mental disorders effective November 7, 1996.  61 
Fed. Reg. 52695, Oct. 8, 1996.  

The changes affect service connection claims for PTSD only in 
that an amendment to 38 C.F.R. § 4.125 requires use of the 
Diagnostic and Statistical Manual for Mental Disorders IV 
(DSM-IV) as opposed to the prior version of the manual, the 
DSM-III-R.  The manual criteria define the requirements for a 
diagnosis of PTSD.

In June 1999, revised regulations concerning PTSD were 
published which reflected the decision of the CAVC in Cohen.  
Changes were made to 38 C.F.R. § 3.304(f). Service connection 
for PTSD now requires medical evidence establishing a 
diagnosis of the condition in accordance with the provisions 
of 38 C.F.R. § 4.125 (a); a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2002).

The VA Office of General Counsel has held that the ordinary 
meaning of the phrase "engaged in combat with the enemy," as 
used in 38 U.S.C.A. § 1154(b), requires that a veteran have 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality.

Nothing in the language or history of that statute or any VA 
regulation suggests a more specific definition.  The issue of 
whether any particular set of circumstances constitutes 
engagement in combat with the enemy for purposes of section 
1154(b) must be resolved on a case-by-case basis, based on an 
assessment of the credibility, probative value, and relative 
weight of all of the pertinent evidence.

According to the VA Office of General Counsel opinion, there 
is no statutory or regulatory limitation on the types of 
evidence that may be used in any case to support a finding 
that a veteran engaged in combat with the enemy.  
Accordingly, any evidence which is probative of that fact may 
be used by a veteran to support an assertion that the veteran 
engaged in combat with the enemy, and VA must consider any 
such evidence in connection with all other pertinent evidence 
of record.

Whether a particular statement in service-department records 
indicating that the veteran participated in a particular 
"'operation" or "campaign" is sufficient to establish that 
the veteran engaged in combat with the enemy depends upon the 
language and context of the records in each case.  As a 
general matter, evidence of participation in an "operation" 
or "campaign" often would not, in itself, establish that a 
veteran engaged in combat, because those terms ordinarily may 
encompass both combat and non-combat activities.

However, there may be circumstances in which the context of a 
particular service department record indicates that reference 
to a particular operation or campaign reflects engagement in 
combat.  Further, evidence of participation in a particular 
"operation" or "'campaign" must be considered by VA in 
relation to other evidence of record, even if it does not, in 
itself, conclusively establish engagement in combat with the 
enemy.

The benefit-of-the-doubt rule applies to determinations of 
whether a veteran engaged in combat with the enemy for 
purposes of 38 U.S.C.A. § 1154(b) in the same manner as it 
applies to any other determination material to resolution of 
a claim for VA benefits.

VA must evaluate the credibility and probative value of all 
pertinent evidence of record and determine whether there is 
an approximate balance of positive and negative evidence or 
whether the evidence preponderates either for or against a 
finding that the veteran engaged in combat.  If there is an 
approximate balance of positive and negative evidence, the 
issue must be resolved in the veteran's favor. VAOCGPREC 12- 
99.

The VA regulation was changed in June 1999 to conform to the 
CAVC's determination in Cohen, supra.  As the Cohen 
determination was in effect when the RO reviewed this case, 
the Board finds no prejudice to the veteran in proceeding 
with this case at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

The award of service connection for PTSD, therefore, requires 
the presence of three elements: (1) a medical diagnosis of 
PTSD diagnosing the condition in accordance with 38 C.F.R. § 
4.125; (2) credible supporting evidence that the claimed in-
service stressor actually occurred; and (3) medical evidence 
of a link between current symptomatology and the specified 
claimed in-service stressor.

The CAVC has held that "[i]t is the duty of the BVA as the 
fact finder to determine credibility of the testimony and 
other lay evidence."  Culver v. Derwinski, 3 Vet. App. 292, 
297 (1992).

The CAVC in Zarycki v. Brown, 6 Vet. App. 91 (1993), set 
forth the foundation for the framework now established by the 
case law for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of PTSD.  The CAVC noted that the evidence 
necessary to establish the existence of the recognizable 
stressor during service will vary depending on whether or not 
the veteran was "engaged in combat with the enemy" under 38 
U.S.C.A. § 1154(b) (West 2002) and 38 C.F.R. § 3.304 (2002), 
as determined through recognized military citations or other 
service department evidence.

In other words, a veteran's bare assertions that he "engaged 
in combat with the enemy" are not sufficient, by themselves, 
to establish this fact.  If the determination of combat 
status is affirmative, then (and only then), a second step 
requires that the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development or corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be "satisfactory," e.g., credible, and 
"consistent with the circumstances, conditions, or hardships 
of such service."  Zarycki at 98 (emphasis added).
The CAVC, in Moreau v. Brown, 9 Vet. App. 389 (1996), citing 
the MANUAL M21-1, Part VI, 7.46.c (Oct. 11, 1995) held that 
"credible supporting evidence" of a non-combat stressor "may 
be obtained from" service records or "other sources."

The CAVC further held that while the MANUAL M21-1 provisions 
did not expressly state whether the veteran's testimony 
standing alone could constitute credible evidence of the 
actual occurrence of a non-combat stressor, the CAVC holding 
in Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996), 
established, as a matter of law, that "if the claimed 
stressor is not combat-related, [the] appellant's lay 
testimony regarding the in-service stressors is insufficient 
to establish the occurrence of the stressor."

Further, the CAVC held in Moreau, the fact that a medical 
opinion was provided relating PTSD to events the veteran 
described in service could not constitute "credible 
supporting evidence" of the existence of the claimed non-
combat stressor. Id.

Under the previous regulation, service connection for PTSD 
required medical evidence establishing a clear diagnosis of 
the condition, credible supporting evidence that the claimed 
in-service stressor actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  

If the claimed in-service stressor is related to combat, 
service department evidence that the veteran engaged in 
combat or that the veteran was awarded a combat citation, 
such as the Purple Heart Medal, Combat Infantryman Badge, or 
similar combat citation, will be accepted, in the absence of 
evidence to the contrary, as conclusive evidence of the 
claimed in-service stressor.  38 C.F.R. § 3.304(f). 

VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  


Additionally, VA may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West 2002).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter, the Secretary 
shall give the benefit of the doubt in resolving each such 
issue.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2002).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  

To deny a claim on its merits, the preponderance of the 
evidence must be against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The Board observes in passing that the benefit of the doubt 
rule articulated above has not been substantially altered by 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).



Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  38 U.S.C.A. 
§§ 5100 et seq. (West Supp. 2002).  Among other things, this 
law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supercedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet finial as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West 2002).  On August 29, 2001, the final 
regulations implementing the VCAA were published in the 
Federal Register.  

The portion of these regulations pertaining to the duty to 
notify and the duty to assist are also effective as of the 
date of the enactment of the VCAA, November 9, 2001.  
38 C.F.R. § 3.159 (2002).

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to notify 
the veteran and to obtain evidence necessary to substantiate 
the veteran's claims, including any relevant records 
adequately identified by him as well as authorized by him to 
be obtained.  38 U.S.C.A. § 5103A (West Supp. 2002); see also 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. 
Brown, 9 Vet. App. 341, 344 (1996), aff'd sub nom. Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997).

More specifically, the Board notes that the veteran indicated 
treatment at the VA Medical Center in Brooklyn, New York; the 
VA Medical Center in Albany, New York; and at the South 
Nassau Medical Center in Oceanside, New York.

The available treatment records have been obtained from the 
respective health care providers and have been associated 
with the veteran's claims folder.  The RO has obtained and 
associated with the claims file the medical treatment and 
examination reports identified by the veteran.

The veteran has been given the opportunity to direct the 
attention of the RO to evidence which he believes is 
supportive of his claims, and the RO, as demonstrated in the 
documents described below, has expanded the record 
accordingly by obtaining and associating with the claims file 
any additional available evidence referred to by the veteran.

Specific notice letters were also sent to the veteran in July 
2000 and March 2001 advising him of the types of evidence he 
should submit to support his claims.  The letter advised him 
that he could submit additional evidence himself or to 
sufficiently identify such evidence.

The record also shows that the RO has informed the veteran of 
the evidence needed to substantiate his claims through 
issuance of April 1996 and August 1997 rating decisions; a 
Statement of the Case issued in July 1998; a Supplemental 
Statement of the Case issued in November 2002; a Remand of 
the Board dated in May 2000, and associated correspondence.

The rating decisions, Statement of the Case, Supplemental 
Statement of the Case, and Remand of the Board also advised 
him of the evidence that had been obtained and considered by 
the RO.  The documents noted above sufficiently placed the 
veteran on notice of what evidence could be obtained by whom 
and advised him of his responsibilities if he wanted such 
evidence to be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In light of the above, the Board finds that the duties to 
notify and to assist have been satisfied.  38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159(b).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claims is required to comply with the duty to assist 
him as mandated by the VCAA.  38 U.S.C.A. § 5103A (West 
2002).

The Board finds no prejudice to the veteran in proceeding 
with his claims at this time because the procedural actions 
of the RO are in essential agreement with and adhere to the 
mandates of the new law with respect to the duty to notify 
and the duty to assist.  Bernard, 4 Vet. App. at 393-394.

More specifically, the Board notes that the RO, in its 
November 2002 Statement of the Case, the RO provided the 
specific provisions of the VCAA, and made it clear that such 
provisions had been fully considered in its readjudication of 
the veteran's claims.

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist and the 
duty to notify has changed during the course of the appeal.  
As a result, the Board has considered the applicability of 
Bernard.

In Bernard, the CAVC has held that before the Board addresses 
in a decision a question that has not been addressed by the 
RO, it must considered whether the claimant has been given 
adequate notice of the need to submit evidence or argument 
and an opportunity to address the question at a hearing, and 
whether the claimant has been prejudiced in any denials of 
those opportunities.

In the veteran's case at hand, as elaborated upon in detail 
above, the Board finds that he is not prejudiced by its 
consideration of his claims under the new law.  

As set forth above, VA has already met all obligations under 
the new law, and the RO not only provided the provisions but 
fully considered the veteran's claims under the new law 
provisions.

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.


Service Connection

PTSD

Initially, the Board notes that the RO considered the 
veteran's claim on the basis of the requisite criteria for 
service connection for PTSD effective prior to the amended 
criteria established in this regard.  As the Board noted 
earlier, the revised criteria provided in this decision were 
in effect at the time of the RO's previous review.  
Accordingly, the Board finds that the veteran is not 
prejudiced by its consideration of his claim pursuant to the 
revised criteria, the more favorable of the two, for service 
connection for PTSD.  In any event, neither set of criteria 
permit a grant of the benefit sought on appeal.

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

The veteran's service medical records are silent as to a 
history of PTSD prior to his entrance into service.  He is 
therefore presumed to have been in sound condition unless 
clear and unmistakable evidence exists to overcome the 
presumption.  38 U.S.C.A. § 1111 (West 1991).  


By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that which 
is "undebateable."  Vanerson v. West, 12 Vet. App. 254 
(1999).

In this case, the veteran's service medical records are 
entirely silent as to his having experienced symptoms 
associated with PTSD either prior to or during service.  

The service medical records do not indicate, nor has the 
veteran claimed, that his stressors were incurred during 
combat with the enemy.  Instead, he relates his claimed PTSD 
to events including being told by his recruiter that he would 
be provided with electronics training upon completion of boot 
camp, but then being provided with no such training; being 
involved in a fight while serving aboard the U.S.S. Donald B. 
Beary provoked by racial epithets; and being shot at and 
taunted by racial slurs while walking outside of the Bath 
Iron Works while in Maine during his period of active 
service.  

However, as indicated above, the letter from USASCRUR dated 
in August 2002 confirmed that an extensive search was unable 
to substantiate any of the stressors claimed by the veteran.  
Additionally, the copies of the command histories from the 
U.S.S. Donald B. Beary are negative for any of the reported 
stressors.  Accordingly, the stressors as reported by the 
veteran have not been verified by any competent authority.

Subsequent to service, based upon the history as provided by 
the veteran, he was examined for PTSD and a diagnosis of PTSD 
was made in December 1995.  This was made without the benefit 
of a review of the claims folder.  There is no record of a 
diagnosis of PTSD based upon a verified stressor.  

There is no evidence of record that the veteran incurred PTSD 
during service, nor is there evidence of a current diagnosis 
of PTSD based upon a verified stressor.




The examination report of record provides a diagnosis of PTSD 
which was based solely on the statements provided by the 
veteran.  However, a medical diagnosis is only as credible as 
the history on which it was based.  See Reonal v. Brown, 5 
Vet. App. 458, 460 (1993); see also Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993); Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [ a diagnosis "can be no better than the facts alleged 
by the appellant."].  It is thus significant that the 
examiner's opinion does not appear to have been based on a 
thorough review of the veteran's medical history, but rather 
on information supplied by the veteran himself.

When viewed against the background of the evidence which is 
negative for any diagnoses of PTSD based upon a verified 
stressor, the assessment of PTSD based on the veteran's 
reported history, cannot establish that there was a disease 
or injury that was either manifested in or aggravated by his 
service.  See Swann, 5 Vet. App. at 233 [the Board was not 
bound to accept opinions of two doctors who made diagnoses of 
PTSD almost twenty years following appellant's separation 
from service and who necessarily relied on history as related 
by appellant].  There have been no verified stressors in this 
regard.

The Board recognizes that the veteran has asserted that he 
had PTSD which was the result of the inservice stressful 
experience.  However, the veteran's self-report as to his 
having PTSD that was manifested as a result of his period of 
active service is not competent medical evidence.

As a layperson, he has not shown that he is qualified to 
render medical opinions regarding matters, such as diagnoses 
and determinations of etiology, calling for specialized 
medical knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 
379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  

As the Board noted earlier in Hickson, supra, the CAVC has 
held that in order to prevail on the issue of service 
connection, there must be a current disability.  


The veteran does not have a current diagnosis of PTSD based 
upon a verified stressor.  There is also no evidence of in-
service incurrence or aggravation of PTSD.  Thus, there can 
be no nexus between a current disability and service.  As 
noted in the previous paragraph, the veteran is not competent 
to provide such a medical opinion.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's has PTSD that is related to his period of active 
service.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no competent medical 
evidence of record which suggests there is a current PTSD 
disability which has been linked to service based on verified 
stressors.  Accordingly, the veteran's claim of entitlement 
to service connection for PTSD must be denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.  See Gilbert, 1 
Vet. App. at 53.


Residuals Of Exposure To Asbestos

Claims involving entitlement to service connection for 
asbestos-related disorders are not subject to any special 
statutory or regulatory provisions.  However, VA has provided 
adjudicators with some guidelines in addressing claims 
involving asbestos exposure, as set forth in Veterans 
Benefits Administration Manual M21-1, Part VI, Paragraph 
7.21.

The manual notes that asbestos particles have a tendency to 
break easily into tiny dust particles that can float in the 
air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
pleural effusions and fibrosis, pleural plaques, 
mesotheliomas of pleura and peritoneum, lung cancer, and 
cancers of the gastrointestinal tract.  The manual notes that 
lung cancer associated with asbestos exposure originates in 
the lung parenchyma rather than the bronchi.

Occupations involving asbestos exposure include mining and 
milling, shipyard and insulation work, demolition of old 
buildings, construction, manufacture and servicing of 
friction products such as clutch facings and brake linings, 
manufacture and installation of roofing and flooring 
materials, asbestos cement sheet and pipe products, etc.  

High exposure to asbestos and a high prevalence of disease 
have been noted in insulation and shipyard workers.  This is 
significant considering that, during World War II, several 
million people employed in U.S. shipyards and U.S. Navy 
veterans were exposed to asbestos since it was used 
extensively in military ship construction.  Many of these 
people have only recently come to medical attention because 
the latent period varies from 10 to 45 or more years between 
first exposure and development of the disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease). 

The manual goes on to say that the clinical diagnosis of 
asbestos requires a history of asbestos exposure and 
radiographic evidence of parenchymal lung disease.  In 
reviewing claims for service connection, it must be 
determined whether or not military records demonstrate 
asbestos exposure in service; it should be determined whether 
or not there was asbestos exposure pre-service and post- 
service; and it should be determined if there is a 
relationship between asbestos exposure and the claimed 
disease.

It should be noted that the pertinent parts of the manual 
guidelines on service connection in asbestos-related cases 
are not substantive rules, and there is no presumption that a 
veteran was exposed to asbestos in service by reason of 
having served aboard a ship.  Dyment v. West, 13 Vet.App. 141 
(1999);  Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002);  
VAOPGCPREC 4-00.  The Board also notes that the RO has 
complied with the development procedures set forth in these 
manual guidelines.

The veteran had active duty service in the U.S. Navy.  His 
occupational specialty was as a radio mechanic during his 
period of service.  Although the possibility exists, 
especially in light of the installation of a new air 
conditioning plant during the year from 1977 to 1978, there 
is no specific evidence of record to link the veteran to 
exposure to asbestos during his period of active service.   

Even assuming that the veteran was exposed to asbestos in 
service, there is no medical evidence that he now has 
asbestosis or any other residuals of such exposure.  Service 
connection may not be given for asbestos exposure itself, but 
only for a current related medical disability.  As there is 
no current asbestos-related disability shown by competent 
medical evidence, service connection is not in order. 
Degmetich v. Brown, 104 F.3d 1328 (1997).

Although the veteran's service medical records showed 
occasional upper respiratory complaints, there was no 
reference to asbestos exposure or asbestosis.  His separation 
examination report showed normal lungs.

There is no evidence of record of current asbestosis that has 
been associated with the veteran's period of active service.  
The December 1995 VA examination report showed that the 
veteran reported 14 months of shipyard service that involved 
removing insulation from ventilating and heating systems, 
however, he also reported a history of smoking.  The findings 
showed no cyanosis or clubbing and clear lungs to 
auscultation.  

The pulmonary function test was normal and the radiology 
tests failed to show any cardiac, pulmonary or pleural 
abnormality.  The diagnosis, based upon a history as reported 
by the veteran, included asbestos exposure 1976 to 1979.  The 
VA pulmonary function test report dated in February 1999 was 
within normal limits with normal diffusing capacity.

The Board has considered the December 1995 diagnosis which 
included exposure to asbestos in 1976 to 1979.  However, this 
assessment by the examiner was the result of evidence which 
has been based upon a history as provided by the veteran, and 
not from confirmed evidence of asbestos exposure in service.  
A medical diagnosis is only as credible as the history on 
which it was based.  See Reonal v. Brown, 5 Vet. App. 458, 
460 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993) [ a 
diagnosis "can be no better than the facts alleged by the 
appellant."].  It is thus significant that the examiner's 
opinion does not appear to have been based on a objective 
evidence of asbestos exposure, but rather on information 
ultimately supplied by the veteran himself.

When viewed against the evidence which is of record, the 
examiner's opinion did not establish that there was asbestos 
exposure in service.  See Swann, 5 Vet. App. at 233 [the 
Board was not bound to accept opinions of two doctors who 
made diagnoses of PTSD almost twenty years following 
appellant's separation from service and who necessarily 
relied on history as related by appellant].  There has been 
no verification in this regard.

As the veteran is not shown to have a current asbestos-
related disability shown by competent medical evidence, there 
exists no basis upon which to predicate a grant of 
entitlement to service connection.  See Hickson, supra.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for residuals of exposure 
to asbestos, claimed as asbestosis.  
Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for residuals of exposure 
to asbestos, claimed as asbestosis, is denied.



	                        
____________________________________________
	RONALD R. BOSCH 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

